Citation Nr: 1754383	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a low back strain with degenerative disc disease at L4-S1 (low back disability) prior to June 25, 2010, and from September 1, 2010, onward. 

2.  Entitlement to a rating in excess of 10 percent for service-connected radiculopathy, sciatic nerve, left lower extremity, prior to November 1, 2016, and in excess of 60 percent thereafter. 

3.  Entitlement to an initial compensable rating for service-connected radiculopathy, sciatic nerve, right lower extremity, prior to May 10, 2011, a rating in excess of 10 percent prior to November 17, 2015, and in excess of 60 percent beginning November 1, 2016. 

4.  Entitlement to a rating in excess of 10 percent for service-connected migraine headaches prior to November 1, 2016, and in excess of 50 percent thereafter. 

5.  Entitlement to an initial rating in excess of 30 percent for service-connected radiculopathy, femoral nerve, left lower extremity. 

6.  Entitlement to an initial rating in excess of 30 percent for service-connected radiculopathy, femoral nerve, right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M.W. 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from October 1975 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May and October rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The May 2008 rating decision continued the Veteran's 20 percent evaluation for his low back disability and 10 percent evaluations for his radiculopathy, sciatic nerve, left lower extremity and his migraine headaches.  The October 2008 rating decision granted service connection for radiculopathy, sciatic nerve, right lower extremity and assigned a noncompensable evaluation effective June 11, 2008, which was increased to 20 percent effective November 18, 2015, as promulgated by a December 2015 rating decision.  Jurisdiction of the Veteran's file has subsequently been transferred to the RO in Atlanta, Georgia. 

In July of 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This claim was most recently before the Board in April 2017 at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

Following the requested additional development as directed by the April 2017 Board remand directives, the Appeals Management Center (AMC) increased the Veteran's rating for service-connected radiculopathy, sciatic nerve, bilateral extremities, to 60 percent effective November 1, 2016, and also increased the Veteran's rating for migraine headaches to 50 percent effective November 1, 2016 in an August 2017 rating decision.  As this is only a partial grant and a Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, these issues remain in controversy and are properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

Additionally, in the August 2017 rating decision, the AMC also granted service-connection for radiculopathy, femoral nerve, bilateral lower extremities and assigned an initial 30 percent evaluation.  As this additional rating arose as a consequence of the Veteran's appeal of the rating for this low back disability, the Board will also assume jurisdiction over this claim.  

The issues of entitlement to a rating in excess of 20 percent for service-connected residuals of a low back strain with degenerative disc disease at L4-S1 (low back disability) prior to June 25, 2010, and from September 1, 2010, onward; entitlement to a rating in excess of 10 percent for service-connected radiculopathy, sciatic nerve, left lower extremity, prior to November 1, 2016, and in excess of 60 percent thereafter; entitlement to an initial compensable rating for the Veteran's service-connected radiculopathy, sciatic nerve, right lower extremity, prior to May 10, 2011, a rating in excess of 10 percent prior to November 17, 2015, and in excess of 60 percent beginning November 1, 2016; entitlement to an initial rating in excess of 30 percent for service-connected radiculopathy, femoral nerve, left lower extremity; entitlement to an initial rating in excess of 30 percent for service-connected radiculopathy, femoral nerve, right lower extremity  are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 1, 2016, the Veteran's migraine headaches were manifested by characteristic prostrating attacks averaging once a month over last several months. 

2.  Beginning November 1, 2016, the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, but no higher, prior to November 1, 2016, for migraine headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114a, Diagnostic Code 8100 (2017).

2.  The criteria for a rating in excess of 50 percent beginning November 1, 2016, for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114a, Diagnostic Code 8100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, letters sent to the Veteran in March 2008, July 2008, July 2009, and January 2011, plus additional development letters, satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2015 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided an examination in these matters in May 2017.  While the Veteran did not remain for the entire examination, he submitted a Disability Benefits Questionnaire from another VA Medical Center.  A review of the VA examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2013 Central Office hearing, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the symptoms and severity of the Veteran's service-connected disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his increased rating claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104 (a) (2012);  38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C. § 7104 (a) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative assert that he is entitled to higher evaluations for his migraine headaches, which are rated under 38 C.F.R. § 4.124, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; and the maximum schedular rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTONARY 1554 (31st Ed. 2007), "prostrating" is defined as "extreme exhaustion or powerlessness." 

a.  Prior to November 1, 2016 

In support of the Veteran's claim for entitlement to a rating in excess of 10 percent prior to November 1, 2016, the Veteran has stated that his headaches are more severe than his rating shows.  See, December 2009 Notice of Disagreement, July 2013 hearing transcript. 

The Veteran was first afforded with a VA examination in connection with his increased rating claim in March 2008.  During this examination, the Veteran reported symptoms such as throbbing pain and gastrointestinal problems, which could be resolved by resting in a dark area and with prescription medication.  The Veteran noted that the headaches were occurring 2-6 times per week and that he was able to "sometimes push through them at work."  It was noted that the headaches were treated with medication which the Veteran believed "decreased the severity but not the frequency."  The VA examiner noted that the Veteran's headaches were prostrating in nature, but also noted that the effects of the problem on usual daily activities were mild.  See, March 2008 VA examination. 

In February 2011, the Veteran was afforded with another VA examination.  It was noted that although the Veteran's medical history was reviewed, his entire file was not available for review by the examiner.  During this examination, the Veteran endorsed the same symptoms as recorded during his March 2008 VA examination.  However, during this examination, the VA examiner opined that the Veteran's headaches were not prostrating and that ordinary activity was still possible.  See, February 2011 VA examination. 

The Veteran's next VA examination was in July 2014.  However, in the interim, the Veteran's post-service treatment records document that the Veteran continued to treat his migraines with daily medication.  Additionally, the Veteran submitted a migraine diary in which he documented the dates of his headaches, the symptoms that he experienced, and the duration of each attack.  His diary indicates that he suffered from approximately one headache a month and that each headache resulted in incapacitation with severe symptoms, occasionally resulting in the Veteran having to taking leave from work.  See, Veteran's headache diary submitted July 2013.  The Veteran's migraine diary is consistent with the Veteran's sworn testimony which he provided during the July 2013 Central Office hearing at which he stated his headaches occurred approximately once a month, occasionally twice a month, and sometimes skipping a month or so between them.  During this hearing, the Veteran again reported that his migraine attacks were prostrating in nature.  See, July 2013 hearing transcript. 

During the Veteran's July 2014 VA examination, it was reported that the Veteran will take his medication when he feels a migraine coming on and lay down in a dark room for approximately 3-4 hours until he is able to continue with his activities.  The Veteran also reported "12-13 bad headaches in the last 12 months."  With respect to the impact on his employment, the Veteran noted that his absenteeism was impacting his performance.  See, July 2014 VA examination. 

Based on the above information, the Board finds that the Veteran's migraine headaches are manifested by characteristic prostrating attacks occurring on average once a month over the last several months, warranting a 30 percent rating.  As stated above, a higher 50 percent rating is not warranted unless the Veteran's migraines are manifested by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  While the Veteran reported migraine attacks occurring 2-6 times per week during his March 2008 and February 2011 VA examinations, the Board does not find that there is medical evidence in the file to support the frequency endorsed by the Veteran.  The Board finds the Veteran's July 2013 Central Office hearing testimony and July 2013 migraine diary to be more probative evidence with respect to the frequency of the Veteran's migraine attacks.  Additionally, there is no evidence that the Veteran's headaches were productive of severe economic inadaptability.  While the Board notes he may have had to take several hours of leave occasionally, there is no indication that the Veteran's time off from headaches was productive of severe economic inadaptability.  Specifically, the Board notes that the Veteran has received specific accommodations through his employer to limit the amount of leave that he is forced to take.  See, July 2016 Accommodation Request Determination.  Accordingly, a higher rating of 50 percent is not warranted.  

b.  Beginning November 1, 2016

The Veteran submitted a statement received by the Board on November 1, 2016, in which he stated that his migraine disability had gotten worse.  Accordingly, the Board directed the RO to schedule the Veteran for a new VA examination to ascertain the current severity of his migraines.  Pursuant to the Board's April 2017 remand, the Veteran was scheduled for a VA examination in May 2017.  However, upon entering the examination, the Veteran declined to be examined until his claims file was fully reviewed by the VA examiner.  Once the review was finished, the examiner went to the waiting area and found that the Veteran had left on his own accord.  See, May 2017 VA examination. 

However, the Veteran went to a different VA Medical Center and had a Headaches Disability Benefits Questionnaire (DBQ) completed on his behalf, which he then submitted to VA in June 2017.  On this questionnaire, the Veteran endorsed sensitivity to light, gastrointestinal issues, and throbbing pain.  It was also recorded that the Veteran experienced very frequent prostrating and prolonged attacks of migraine headache pain more frequently than once per month.  See, May 2017 VA DBQ. 

Regarding a rating in excess of 50 percent, the Board notes that the Veteran is already receiving the maximum schedular evaluation for migraine headaches under the applicable regulations.  While the May 2017 DBQ submitted by the Veteran notes that he "usually has to go home to take meds and locate cool dark room," the current 50 percent maximum schedular rating is meant to compensate him for very frequent completely prostrating and prolonged attacks resulting in severe economic inadaptability.  

In considering whether referral for extraschedular consideration is warranted, the Board finds that the degree of disability throughout the appeal period under consideration is considered to be contemplated by the rating schedule.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with his employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's overall disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with his or her employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

While the Veteran does have very frequent prostrating attacks, this is precisely what the applicable criteria were constructed to contemplate.  The Board further notes that even to the extent that it may be argued that the Veteran's attacks would be considered outside of the norm contemplated by the criteria, specific accommodations have been provided to the Veteran in order to limit the impact on his employment, and thus reduce any unusual nature attributed to ths disability.  Accordingly, the Board finds that the symptomatology of the Veteran's migraine headache disability corresponds to the schedular criteria for the 50 percent evaluation under Diagnostic Code 8100 and that the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's disabilities outside the usual rating criteria.  Accordingly, referral of this issue for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent, but no higher, prior to November 1, 2016, for migraine headaches is granted, subject to the laws and regulations governing VA compensation.  

Entitlement to a rating in excess of 50 percent beginning November 1, 2016, for migraine headaches is denied. 


REMAND

While the Board sincerely regrets further delay, a remand is required for additional development before the Veteran's claim may be adjudicated on the merits. 

Pursuant to a June 2016 order from the United States Court of Appeals for Veterans Claims (Court), which granted a June 2016 joint motion for partial remand, the Board's September 2015 decision was vacated to the extent that it denied a rating in excess of 20 percent prior to June 25, 2010, and from September 1, 2010 onward for the Veteran's low back disability on the basis that the Veteran's last VA examination was inadequate.  The Board's April 2017 remand directed the RO to schedule the Veteran for a new VA examination.  Accordingly, the Veteran was schedule for a VA examination in May 2017. 

During the Veteran's scheduled May 2017 VA examination, it was reported that the VA examiner had not yet completely reviewed the Veteran's claims file and the Veteran subsequently declined to be examined until the review was completed.  The examiner escorted the Veteran to the waiting room while the claims file review was completed and when the examiner returned to complete the examination, the Veteran had left on his own accord.  See, May 2017 VA examination. 

However, the Veteran went to a different VA Medical Center to have a Thoracolumbar Spine Conditions Disability Benefits Questionnaire completed.  Unfortunately, this examination is found to be inadequate by the Board because the Medical Center was not equipped for range of motion testing, which was the basis for the April 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998);  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, a remand for a new VA examination is warranted. 

As the Veteran's claims for entitlement to an increased rating for bilateral lower extremity radiculopathy of the sciatic and femoral nerves are part and parcel of his claim for entitlement to an increased rating for his low back disability, the Board is also remanding those issues to be included in the Veteran's new VA examination. 

Additionally, the Board notes that a correspondence received from the Veteran in June 2017 is ambiguous and requires clarification.  The Veteran states "I'm still stating the SC disabilities was apart of my medical history before getting out of the military condition has worsen and but my medical records shows the conditions existed back to 1993 I was denied employment in 1993 at the August GA VAMC because of the Herniated Disc and Neurapathy."  See, June 2017 written correspondence.  While the Veteran's claim is in remand status, the RO should seek to determine if the Veteran wishes to file a claim for an earlier effective date, or if he is stating that his disabilities have worsened since his last examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from April 2017 and associate them with the Veteran's claims file.

2.  Once any outstanding treatment records have been received, schedule the Veteran for a VA examination with the appropriate medical personnel to ascertain the current severity of his low back disability and bilateral lower extremity radiculopathy of the sciatic and femoral nerves.  The Veteran's entire claims file, to include a copy of this remand, should be reviewed prior to the Veteran's examination.  The examiner is asked to provide the following opinions: 

a.  With respect to the low back, the examiner is to report the Veteran's range of motion measurements in degrees.  The range of motion should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  Any objective evidence of painful motion should be documented during each of the tests.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

b.  With respect to the low back, the extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess any additional functional impact due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c.  With respect to the low back, the examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

d.  The examiner should assess the severity of the Veteran's radiculopathy of both the sciatic and femoral nerve for his right lower and left lower extremities. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


